

TEST MARKETING PROGRAM


May 9, 2008


Mr. Zach Tyler
Classic Electrics LLC
104 N. Foote Ave.
Lafayette, CO 80026


RE: Test Marketing E-Car charger under OEM manufacturing agreement


Dear Mr. Tyler,


This letter is to confirm our previous conversation regarding the manufacturing
of an OEM based after-market electric car charger for Classic Electrics, LLC.
Energenx in joing participation with Classic Electrics will produce the first of
a series of electric car chargers bearing the trade name “ALECTRA”, and will be
manufactured by Energenx, Inc. at its Idaho based facility.


It is our intent to enter into a formalized agreement after an initial
market-testing period (within twelve (12) months) with Classic Electrics to
produce an OEM after-market electric car charger for the electric car market.
This will be accomplished through Classic Electics preexisting network and
additional marketing efforts. Upon reaching a viable consensus of the products
viability in the market, both Energenx and Classic Electrics will negotiate a
finalized OEM agreement.


Energenx agrees to:


1.
Provide both Classic Electrics and the end-user a manufactures limited
warranting for a period of (1) one-year from the date of purchase.

   

2.
Energenx will provide basic OEM packaging in a white craft container 20x8x15
labeled box.

   

3.
Energenx will provide an owner’s manual, which will be jointly approved, for the
end user.

   

4.
Provide Classic Electrics technical support for the OEM based product(s).



Classic Electrics agrees to:


1.
Provice Energenx with purchase orders for OEM product under the terms and
conditions set forth in Appendix A.

   

2.
Provide dealer and end-user product installation and/or support for all OEM
based products.

   

3.
Provide all marketing and promotional materials for OEM based product(s).



Approved by:  Dated this day of May 9, 2008.


ENERGENX, INC.       CLASSIC ELECTRICS LLC




/s/ Gary Bedini      /s/ Zach Tyler
Gary Bedini/President & CEO    Zach Tyler


--------------------------------------------------------------------------------


 
Appendix A


TERMS AND CONDITIONS


TERMS:


1.
Classic Electrics agrees to purchase the OEM product based on the following
pricing schedule:

 
1-10 units $1100 ea. 11-25 units $1050 ea. 26+ units $1000 ea.


2.
Classic Electrics agrees to provide 50% up-front payment with purchase order and
50% due upon delivery.



3.
Classic Electrics agrees to pay freight charges for all OEM based product(s)
ordered and shipped. Energenx agrees to use specific freight instructions from
Classic Electrics, or use it best efforts to secure reasonable freight carriers.

 
CONDITIONS:


1.
WARRANTY:




 
Energenx will warranty all its OEM product(s) for one (1) year from the date of
purchase. All warranty repair work be performed by Energenx at its facility
located at 2600 E. Commerce Loop, Post Falls ID 83854



2.
RETURN AUTHRIZATION (RMA):




 
Classic Electrics will obtain a return authorization number (RMA) from Energenx
prior to sending in any product for repair and/or replacement. Return
authorizations can be obtained by calling (208) 665-5553 (SPT). All returned OEM
product will be shipped pre-paid to Energenx.

 
 
 

--------------------------------------------------------------------------------

 